Through you, Sir, I would like to congratulate the
President of the General Assembly on his election, which
was so richly deserved because of his vast experience in
international affairs and his well-known personal qualities.
Uruguay, a friend to Peru, represents the authentic
aspiration to peace and respect for international law that are
standards of conduct for Latin America and for Peru.
I hereby reaffirm my countryâs unwavering adherence
to the purposes, principles and standards enshrined in the
Charter of the United Nations, which provide a guarantee
of harmonious relations among States and of the full
applicability of international law, as well as a foundation
for the worldwide promotion of human rights, economic
and social development and cooperation for development â€”
all touchstones of international peace and security.
Only 10 years ago, the community of nations was
moved by the dream of building a peaceful, democratic,
equitable and multilateral new world order. Today, while
we appreciate the continuing extension throughout the
world of those positive tendencies, we note as well an
accumulation of negative developments that threaten to
initiate a period of uncertainty and change posing
unprecedented challenges to our multilateral institutions
and urgently demanding analyses and strategies to
confront them.
The world financial crisis is affecting the very
foundations of the international system. The provision of
emergency financial relief may help individual countries,
but it does not contribute to the health of the system as a
whole, and it highlights the imperfections of the existing
supervisory mechanisms. There is thus a need for a
review of the Bretton Woods institutions and a revision of
their policies so as to adapt them to current reality.
The growing imbalance among countries in the
economic and social areas is another deeply troubling
element. The 1998 Human Development Report indicates
that 20 per cent of the inhabitants of high-income
countries consume 86 per cent of the worldâs goods and
services. In contrast, the poorest 20 per cent consume less
than 2 per cent. This reality underscores the urgent need
to foster real sustainable human development throughout
the world, as well as within our countries, which are
confronting the challenge of relieving excruciating
poverty.
Not only is it urgently necessary to strengthen
multilateral institutions and achieve friendly cooperation,
but it actually can be done. A few indications of current
positive trends are the worldwide consolidation of
democracy, the recognition of the central value of
individuals and their inherent rights, the participation of
civil society, the need to modify patterns of consumption
and production for the advancement of sustainable
development, the development and dissemination of
technology and the significant though as yet insufficient
progress in the fight against drug-trafficking and the
struggle against poverty.
Understanding continues to grow among States
regarding the concept of sustainable human development.
For the past eight years, we Peruvians have been engaged
in a process of national reconstruction and structural
reform, the overriding aim of which is the eradication of
poverty.
31


The Peruvian Government, under the leadership of
President Alberto Fujimori, continues to implement a series
of policies and programmes to improve the quality of life
of all our citizens. The fundamental element of these efforts
is the strategy for the fight against poverty. Our firm
commitment to eradicating poverty is reflected in the
national budget, which allocates more than 40 per cent to
social spending. The national priority is the reduction of
extreme poverty by 50 per cent â€” from 19 per cent to 10
per cent of the population â€” by the year 2000. Along the
same lines, the Peruvian Government accords great
importance to policies aimed at achieving gender equality
and the full participation of women, population policies and
policies for the protection of the most vulnerable: children,
the elderly, the handicapped and internally displaced
persons.
In the year of the fiftieth anniversary of the Universal
Declaration of Human Rights, Peru remains committed to
giving substantive meaning to its content, incorporating its
principles in legislation and putting them into practice
through education and information and by including them
in policies of development. The protection and fostering of
human rights is a priority and a duty for Peruvians, which
is why we defend the universality, indivisibility,
comprehensiveness and non-discriminatory application of
human rights.
My country has signed and ratified almost all the
international instruments concerning human rights, both
universal and regional. Consequently, we call upon those
countries that still are not parties to the two International
Covenants on human rights and to the American
Convention on Human Rights to ratify them, not only in
honour of the fiftieth anniversary but also so that they will
be consistent with the principles they continually espouse
in the international arena.
The persistence of new non-military global threats â€”
such as international terrorism, the intensification of
organized crime, corruption and the problem of drugs â€”
adds to the gravity of the present international situation.
Peru, which has suffered from terrorist violence, knows that
this barbarism constitutes an assault on the individual and
on society as a whole. It aims to destroy democracy and
fundamental freedoms, in addition to threatening the peace
and security of nations. In consequence, we consider all
terrorist acts a systematic and deliberate violation of human
rights that cannot be justified by any ideology or for any
other reason, and that they should therefore be treated only
as criminal acts.
Peru categorically condemns terrorism in all its
forms and manifestations and urges the international
community to combat it vigorously. With the same
determination, Peru reiterates that cases of international
terrorism should be resolutely combated within the
framework of international law.
In 1990 there were 120 thousand hectares of coca in
Peru. Today, in a spectacular decline, this has been
reduced by half, and with it the number of peasant
families linked to the coca economy. Through
programmes of alternative development it is possible to
avoid a resurgence in the supply of coca leaves. We
therefore need to combine national efforts with
international support to overcome a complex problem that
is a matter of shared responsibility. In this regard, we are
promoting debt-swap programmes for alternative
development projects. We have also convened a donor
consulting group, which will meet next November,
sponsored by the Inter-American Bank, the Inter-
American Commission for the Control of Drug Abuse and
the European Union.
As President Alberto Fujimori stated during the
special session of the General Assembly devoted to the
drug problem,
â€œThe purpose of the meeting is to secure the
complementary financial resources required to
implement alternative development, prevention and
rehabilitation programmes within the framework of
anti-poverty policies and the sustainable management
of natural resources.â€ (A/S-20/PV.2, p. 2)
I strongly reaffirm that my country is committed to
fighting drug-trafficking and its related effects until they
are eradicated. The criminal structures of drug-trafficking
cannot be given any respite during which they might
reconstitute themselves. For this reason the international
community must intensify its joint efforts to put an end to
this scourge that affects humanity.
Because Peru has recently experienced a crisis
situation, we face major difficulties resulting from
internally displaced communities. Throughout the world
there has been a dramatic increase in the number of the
internally displaced in recent years, which makes it
essential to strengthen United Nations action in this
sphere. Consequently, we declare before the General
Assembly the urgent need to further deepen and expand
the mandates, programmes and sources of funding for the
systemâs specialized agencies and bodies, with the aim of
32


prioritizing assistance to those countries affected by this
problem.
Peru is a peace-loving nation which works for peace
and rejects conflict; which aspires to strengthen political
and economic cooperation with all countries and groups of
countries in different regions, on the basis of common
interests and mutual benefit.
In the realm of peace and security, the international
community must now unite against new tendencies towards
nuclear proliferation and a growing number of internal
conflicts and conflicts between States in various parts of the
world. To this must be added conventional arms races and
the hundreds of thousands of anti-personnel mines that are
still deployed in the world, whose shocking and unjust
consequences we all know. These facts together threaten to
overwhelm the existing capacities of our countries and our
international institutions.
Peru vigorously supports general and complete
disarmament under strict international control. This is both
a necessary condition for peace and an ongoing task of our
Organization.
Deplorable recent developments in the sphere of
nuclear proliferation underscore the urgency of perfecting
the existing non-proliferation regimes and the imperative
need for negotiations on nuclear disarmament to go
forward. The proposed fourth special session of the General
Assembly devoted to disarmament will have to consider
these questions on a priority basis. We Latin Americans
now appreciate all the more the Treaty of Tlatelolco, which
created in our region the first inhabited zone of the planet
to be free of nuclear weapons, and we are continuing to
develop ties of cooperation with other nuclear-weapon-free
zones.
My country was the first Latin American State to
ratify the Comprehensive Nuclear-Test-Ban Treaty, and
consequently rejects any kind of nuclear test anywhere in
the world.
The Convention on anti-personnel landmines is a
positive sign of change on the international scene. This
makes plain the humanitarian concerns that inspire the
conscience of the world. We are pleased that it will enter
into force in March 1999, and are particularly interested in
its full implementation after that date. Accordingly, the
international community will have to give its active
cooperation and make the utmost effort to remove or
destroy the mines already planted in every region of the
world.
Peru was one of the first countries to ratify the
Ottawa Convention and it already begun to adopt its
applicable provisions. We call upon all countries which
have not yet done so to ratify or adhere to the Ottawa
Convention as soon as possible, as a contribution to
peace, security, human coexistence and the development
of our peoples. We trust that those States which have
already signed it but have not yet ratified it will comply
with article 18 of the Vienna Convention on the Law of
Treaties, under which signatory nations must abstain from
acts which would frustrate the purpose of the Ottawa
Convention.
We believe that the United Nations Regional Centre
for Peace, Disarmament and Development in Latin
American and the Caribbean, which has its headquarters
in Lima, can contribute to promoting a culture of peace
and strengthening the efforts towards disarmament in the
region, including dealing with the problem of mines.
In the foregoing scenario, the reform and
strengthening of the United Nations system take on even
greater importance. Change and adjustment lead to greater
efficiency. The process of structural and functional reform
of the United Nations, rendered imperative by
globalization and changes on the international scene,
makes it necessary to ensure the coherence of its
programmes and activities and to transform the
Organization into an agent of sustainable human
development.
We believe that it is appropriate and timely to
continue our efforts to define the criteria that should
guide reform of the Security Council. Decisions on this
fundamental matter should necessarily be adopted on the
basis of the broadest possible agreement and in the spirit
and letter of the Charter of the United Nations, which
would itself be revised. The modifications we desire aim
towards a more representative and efficient world
Organization. In that regard, this effort must not give way
to confrontation and discord. Let us rather support all
efforts directed towards allowing the Organization to
respond to the real needs of all its Member States.
33


Peru pays tribute to the peacekeeping operations of the
United Nations on their fiftieth anniversary and honours the
memory of the men and women, soldiers, police and
civilians, including Peruvian nationals, who have sacrificed
their lives in this noble mission. The peacekeeping
operations, in some of which my country took part, are
emblematic of the responsibility that the Charter assigns to
our Organization.
We wish to reiterate, Mr. President, our best wishes to
you and to the Assembly in this new period we are
entering, which will surely have important implications for
the international community.